PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4606


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.

LEROY MOORE, JR.,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (7:16-cr-00048-FL-1)


Argued: January 30, 2020                                         Decided: March 4, 2020


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge Diaz
and Judge Floyd joined.


ARGUED: Peter Marshall Wood, LAW OFFICE OF PETER WOOD, Raleigh, North
Carolina, for Appellant. Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee. ON BRIEF: Robert J. Higdon, Jr.,
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Phillip
A. Rubin, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
WILKINSON, Circuit Judge:

       In July 2014, appellant Leroy Moore, Jr. was stopped at a routine traffic checkpoint

operated by the Columbus County, North Carolina Sheriff’s Office (“CCSO”). During the

stop, CCSO deputies discovered that Moore was in possession of a substantial quantity of

illegal drugs. He was arrested and subsequently indicted by a grand jury in the United

States District Court for the Eastern District of North Carolina for possession with intent

to distribute twenty-eight or more grams of crack cocaine in violation of 21 U.S.C.

§ 841(a)(1). Prior to trial, Moore moved to suppress all evidence obtained by CCSO

officers on the grounds that the traffic checkpoint at which he was stopped was conducted

in violation of the Fourth Amendment. The district court denied the motion. Moore then

pleaded guilty but reserved his right to file this appeal challenging the denial of his

suppression motion. Because we hold that the CCSO checkpoint fully complied with the

dictates of the Fourth Amendment, we affirm the judgment of the district court.

                                             I.

       In the early morning hours of July 1, 2014, several CCSO officers decided to set up

a traffic checkpoint.   Sergeant Adam Gore, the supervisor on duty, organized and

personally oversaw operation of the checkpoint, which began at approximately 1:30 am on

Tuesday morning at the intersection of a well-travelled county road. Four CCSO deputies

manned the checkpoint alongside Sergeant Gore. Per CCSO policy, officers parked several

marked squad cars on the side of the road and activated their blue emergency lights to alert

motorists of the upcoming roadblock. They also placed traffic cones in the road to ensure




                                             2
that drivers would be aware that they were required to stop. All officers involved wore

uniforms and reflective vests and hats.

       According to CCSO Deputy Christopher Canady, who was on the scene that

evening, the purpose of the checkpoint was “to make sure that . . . drivers [were] in

compliance with the entirety of Chapter 20,” which is the portion of North Carolina’s code

regulating the use of motor vehicles. J.A. 82. Sergeant Gore instructed deputies to stop

each car that came through the checkpoint and ask the driver to present a license and vehicle

registration. Gore later testified that it was CCSO policy to stop every passing car at the

traffic checkpoint. Deputies were trained to look specifically for violations of motor

vehicle laws and to issue citations if those violations were discovered. They were permitted

to detain motorists beyond the time needed to verify their license and registration only if

the deputy became aware of other facts suggesting criminal activity.

       At some point that morning, Moore was stopped at the CCSO checkpoint. As

Moore pulled up to the roadblock, Deputy Canady observed that Moore’s vehicle appeared

to have bullet holes in the driver’s side door. Canady approached Moore’s car and

immediately noticed the odor of marijuana and saw smoke emitting from the passenger

area. He requested that Moore provide his driver’s license, and Moore did so. Canady

then questioned Moore regarding the smell, whereupon Moore candidly admitted that he

had just extinguished a “blunt,” which Canady took to mean a marijuana cigar. J.A. 71.

       At this point, Deputy Canady ordered Moore to exit his vehicle and requested

permission to search it. Moore complied and subsequently consented to a search of his car.

Canady patted Moore down and discovered four bags containing an off-white, rock-like


                                             3
substance in his pants leg, approximately $100 in cash in one of his pockets, and a small

bag containing two pills in another pocket. In the ensuing search of Moore’s vehicle,

Canady found multiple off-white rock substances on the floorboards, an electronic scale

and empty medication bottle covered in white residue, a half-burnt cigar filled with what

appeared to be marijuana, an assault rifle, two loaded rifle magazines, and 37 rounds of

ammunition. Moore was then placed under arrest, and Sergeant Gore put him into his

squad car. The checkpoint terminated soon thereafter; Moore was the only person arrested

during the operation.

       The off-white substance that CCSO officers found on Moore’s person and in his

vehicle was tested and found to be crack cocaine. Moore was subsequently indicted for

possession with intent to distribute twenty-eight or more grams of crack in violation of 21

U.S.C. § 841(a)(1).

       Moore filed a motion to suppress all evidence obtained from the searches of his

person and vehicle at the CCSO checkpoint. The crux of his argument was that the

checkpoint itself violated the Fourth Amendment because (1) its primary purpose was

advancing a general interest in crime control, which the Supreme Court has held to be an

impermissible objective for suspicionless checkpoints, and (2) it was conducted in an

unreasonable manner because there were no formal policies or procedures in place to limit

the discretionary authority of CCSO deputies manning the stop. Thus, according to Moore,

his stop amounted to an unconstitutional seizure and all evidence discovered as a result of

that stop must be suppressed as fruit of the poisonous tree.




                                             4
       After a hearing, the magistrate judge issued a memorandum advising that Moore’s

motion be denied. J.A. 143-59. The magistrate judge found that the checkpoint had not

been operated to detect general criminal activity but rather with the constitutionally

permissible purpose of enforcing state licensing and registration laws. With regards to

Moore’s second argument, the magistrate judge concluded that because the CCSO deputies

running the checkpoint were required to stop each passing car, their discretion was

appropriately cabined and thus complied with the Fourth Amendment. The district court

agreed with the magistrate’s recommendation and denied Moore’s motion. J.A. 167-77.

       In light of the adverse result on his motion to suppress, Moore reached a plea deal

with the government. In that agreement, he generally waived his appeal rights but

specifically reserved the right to appeal the denial of his suppression motion. The district

judge accepted his plea and sentenced Moore to 60 months in prison followed by five years

of supervised release. This appeal followed.

                                            II.

       As Moore’s counsel acknowledged at oral argument, the question presented by this

appeal is a narrow one. Moore does not challenge the fact that Deputy Canady had

reasonable suspicion to detain him after smelling marijuana coming from his vehicle. See

Appellant’s Br. 10. Nor does he contest the constitutionality of the ensuing searches of his

vehicle or person. Id. Instead, he asserts only that the initial stop of his vehicle at the

CCSO traffic checkpoint was unconstitutional. For the reasons that follow, we disagree.




                                             5
                                            A.

       We begin with a brief overview of the law governing police checkpoints. It is well

established that when police stop an automobile, even if only for a limited purpose and for

a brief period, they have seized the occupants of that vehicle within the meaning of the

Fourth Amendment. United States v. Brugal, 209 F.3d 353, 356 (4th Cir. 2000) (en banc)

(plurality opinion).    Thus, to pass constitutional muster, such seizures must be

“reasonable.”   Id.    Though a “seizure is ordinarily unreasonable in the absence of

individualized suspicion of wrongdoing,” City of Indianapolis v. Edmond, 531 U.S. 32, 37

(2000), the Supreme Court has recognized “certain limited circumstances where

suspicionless [vehicle] stops are permissible,” United States v. Wilson, 205 F.3d 720, 723

(4th Cir. 2000) (en banc).     We apply a two-step analysis to determine whether a

suspicionless police checkpoint like the one at issue here was constitutional. See United

States v. Fraire, 575 F.3d 929, 932 (9th Cir. 2009).

       First, we must decide whether the checkpoint had a valid primary purpose. Edmond,

531 U.S. at 46-48. The Supreme Court has recognized the constitutional legitimacy of

checkpoints designed to intercept illegal aliens, United States v. Martinez-Fuerte, 428 U.S.

543 (1976), apprehend drunk drivers, Michigan Dept. of State Police v. Stiz, 496 U.S. 444

(1990), and solicit information from the public regarding criminal activity, Illinois v.

Lidster, 540 U.S. 419 (2004). Of particular relevance here, the Supreme Court has

suggested, and lower courts have concluded, that checkpoints conducted for the limited

purpose of checking driver’s licenses and motor vehicle registrations are constitutionally

permissible. See, e.g., Edmond, 531 U.S. at 37-38; United States v. Davis, 270 F.3d 977,


                                             6
979-80 (D.C. Cir. 2001); United States v. Galindo-Gonzales, 142 F.3d 1217, 1221 (10th

Cir. 1998). On the other hand, if the checkpoint’s primary purpose is advancing a “general

interest in crime control,” it is invalid under the Fourth Amendment. Edmond, 531 U.S. at

48.

       Second, if the checkpoint had a valid primary purpose, we then proceed to “judge

its reasonableness, hence, its constitutionality, on the basis of the individual

circumstances.” Lidster, 540 U.S. at 426. The reasonableness of a given checkpoint stop

“is determined by balancing the gravity of the public interest sought to be advanced and

the degree to which the seizures do advance that interest against the extent of the resulting

intrusion upon the liberty interests of those stopped.” Brugal, 209 F.3d at 356; accord

Lidster, 540 U.S. at 426-27. In conducting this balancing, we remain cognizant that the

primary “evil” to be avoided in the context of suspicionless stops is the potential for abuse

that obtains when officers are entrusted with “standardless and unconstrained discretion.”

Delaware v. Prouse, 440 U.S. 648, 661 (1979).

       In considering a district court’s denial of a motion to suppress, we review the court’s

legal conclusions de novo and its underlying factual findings for clear error, viewing the

evidence in the light most favorable to the government. United States v. Ellyson, 326 F.3d

522, 527 (4th Cir. 2003). We note that, with respect to police checkpoints in particular,

the primary purpose of a given checkpoint is a question of fact that we review only for

clear error. See Davis, 270 F.3d at 980.




                                              7
                                              B.

       Application of the foregoing framework to the facts at hand compels the conclusion

that the CCSO checkpoint, and hence the stop of Moore’s automobile, were permissible

under the Fourth Amendment. At the outset, there is no question that the primary purpose

of the checkpoint was valid. Both the magistrate and district judges found that the

roadblock was established to check licenses, automobile registrations, and compliance with

motor vehicle laws in order to “ensur[e] the safe and legal operation of motor vehicles on

[the] roadways.”     J.A. 153; see also J.A. 172.       As noted, courts have upheld the

constitutionality of police checkpoints organized for such a purpose. See, e.g., Davis, 270

F.3d at 979-80; Galindo-Gonzales, 142 F.3d at 1221. Indeed, though Moore raised a

challenge to the primary purpose of the checkpoint below, he rightly conceded this issue

on appeal.     See Oral Argument at 2:49, United States v. Moore (No. 18-4606)

(acknowledging that the CCSO checkpoint was established to run “routine driver’s license

and registration checks,” which “is a legitimate purpose”).

       Turning to the question of the checkpoint’s overall reasonableness, Moore does not

seriously dispute that the roadblock adequately advanced a significant public interest. Nor

could he. As the Supreme Court has recognized, “[s]tates have a vital interest in ensuring

that only those qualified to do so are permitted to operate motor vehicles, that these vehicles

are fit for safe operation, and hence that licensing, registration, and vehicle inspection

requirements are being observed.” Prouse, 440 U.S. at 658. Likewise, there is little doubt

that the type of checkpoint at issue here reasonably furthered that interest. Officers set up

on a well-travelled county road and checked the license and registration of every driver to


                                              8
pass through the stop. In short, “[t]he police appropriately tailored their checkpoint stop[]

to fit” their public safety objective. Lidster, 540 U.S. at 427; see also United States v.

Price, 164 F. App’x 404, 405-06 (4th Cir. 2006) (holding that a checkpoint “directly

advanced [the state’s] interest” in ensuring compliance with automobile licensing and

registration laws where it “was set up near a commercial area on both sides of a wide street”

and officers “stopped every motorist approaching from either direction”).

       Moore largely trains his arguments on the final factor in the balancing inquiry, “the

extent of the . . . intrusion upon the liberty interests of those stopped.” Brugal, 209 F.3d at

356. Specifically, Moore asserts that the CCSO checkpoint was overly intrusive and thus

violated the Fourth Amendment because “the officers conducting the checkpoint had

unfettered discretion,” “acted without a written plan,” and did not establish preset operating

hours such that the checkpoint “had no definitive scope as to duration.” Appellant’s Br.

12 (internal quotation marks omitted). A review of the record in this case reveals his

complaints to be unfounded.

       To begin with, the CCSO checkpoint was minimally intrusive. For one thing, it was

clearly visible: Flashing blue lights and traffic cones warned motorists of the need to slow

to a stop, and officers manning the checkpoint wore uniforms and reflective vests and hats.

See United States v. Ortiz, 422 U.S. 891, 894-95 (1975) (noting that fixed checkpoints at

which drivers “can see visible signs of the officers’ authority” are less intrusive). More

importantly, the checkpoint was operated pursuant to a “systematic procedure that strictly

limit[ed] the discretionary authority of police officers” and reduced the potential for

arbitrary treatment. United States v. Henson, 351 F. App’x 818, 821 (4th Cir. 2009). As


                                              9
required by CCSO policy, multiple deputies manned the checkpoint, deputies were

required to stop every vehicle and were trained to look primarily for violations of motor

vehicle laws, and the checkpoint itself was approved and supervised by a commanding

officer. Finally, deputies did not detain drivers “longer than [was] reasonably necessary to

accomplish the purpose of checking a license and registration,” except, as in Moore’s case,

when “other facts [came] to light creating a reasonable suspicion of criminal activity.” Id.

(citing United States v. McFayden, 865 F.2d 1306, 1311-12 (D.C. Cir. 1989)). In sum, far

from exercising “unfettered discretion,” the actions of CCSO officers were plainly

regulated and specifically directed toward ensuring highway safety and compliance with

motor vehicle laws. Such a narrowly prescribed operation clears the hurdle of Fourth

Amendment reasonableness.

       Moore’s claim that CCSO lacked a written policy governing operation of the

checkpoint does not change our conclusion. Sergeant Gore testified to the contrary at the

suppression hearing that CCSO did have a written checkpoint policy with which deputies

complied on the night of Moore’s arrest. We need not resolve this question, because

“[w]hile written guidelines governing the operation of a checkpoint [are] preferable,” they

are not a sine qua non of reasonableness. United States v. Brock, 632 F.3d 999, 1003 (7th

Cir. 2011).

       Moreover, we do not believe it is of constitutional dimension that this checkpoint

lacked specific, predetermined operating hours.       Moore seems to suggest that law

enforcement must operate a checkpoint for a preset time period or risk running afoul of the

Fourth Amendment. But the exact duration of any checkpoint will necessarily turn on a


                                            10
variety of factors, such as the availability of sufficient manpower, local traffic conditions,

or the need to redeploy police resources to meet a sudden emergency. Indeed, as much

was true in the instant case, where Sergeant Gore shut down the checkpoint so that he and

Deputy Canady could focus on processing Moore’s arrest. Moore’s argument fails to

account for such concerns and would force police to choose between potentially

invalidating every stop already made at an otherwise constitutional roadblock or ignoring

competing law enforcement objectives. Moreover, it would be curious indeed if the Fourth

Amendment, which is concerned with protecting individuals from overly intrusive

policing, affirmatively required police to continue operating a traffic checkpoint that they

otherwise would have terminated.

       In short, the position that failing to establish and abide by rigid start and end times

automatically transforms a lawful checkpoint into a Fourth Amendment violation is

untenable, and we reject it. Cf. United States v. Hernandez, 739 F.2d 484, 486 (9th Cir.

1984) (affirming the constitutionality of temporary checkpoints that lasted “between one

and one-half and three hours”). The case law has thus focused not on the duration of the

traffic checkpoint but on the duration of the individual stop. See, e.g., Brugal, 209 F.3d at

357.

       We emphasize, however, the limits of our holding. There are no indications in the

record of roving vehicular spot checks, see Delaware v. Prouse, 440 U.S. 648 (1979),

because if there were, courts would bring the leash up short. As discussed above, the

Fourth Amendment affords police a degree of latitude to conduct suspicionless checkpoint

stops in furtherance of vital state interests. But it does not grant officers the right to detain


                                               11
citizens beyond the point at which the purpose of the stop is satisfied, unless, as here,

reasonable suspicion or probable cause of other criminal acts emerges. Further, all

checkpoints must be “carried out pursuant to a plan embodying explicit, neutral limitations

on the conduct of individual officers.” McFayden, 865 F.2d at 1313 (quoting Brown v.

Texas, 443 U.S. 47, 51 (1979)). That accurately describes the checkpoint here.

                                           III.

       In sum, we conclude that the stop of Moore’s vehicle complied with the Fourth

Amendment and that his suppression motion was properly denied. The judgment of the

district court is hereby affirmed.



                                                                              AFFIRMED




                                            12